Cooper, J.,
delivered the opinion of the court.
Under the facts disclosed by the record, George E. Carroll was not a mere clerk of the firm of Henley & Carroll. By the articles of partnership, signed by Henley, Mrs. Carroll and himself, he was *153•appointed agent of his wife, and fully authorized to represent her in all matters having reference to the business. He was created vice-principal by the instrument, and we must assume that what he did in reference to the business was done under and by virtue of the agency conferred on him, and not as a mere clerk occupying a .subordinate position, and subject to the direction and control of Henley, the active partner.
By the very terms of the articles of partnership he was to transact business as the agent and representative of his wife, was her alter ego, vested with full power to do whatever she might do in reference to the business of the firm. Under such circumstances it was the duty of the principal (or of her agent) to display upon a sign at the place of business the name of the true owner, failing in which, as to the creditors of the husband, the property used or acquired in the business is to be treated as the property of the persons by whom the business was ostensibly transacted, viz. : of the firm of Henley & Carroll, composed of Henley and George L. Cara’oll. True it is that the sign displayed was that of the firm, “ Henley & Carroll,” and that the name Carroll might be applied either to George L. Carroll or to his wife, Brodie Carroll. But under the circumstances disclosed, the statute applies the name to the ostensible owner, to him who transacts the business, unless a sign displayed “ discloses the name of his principal or partner, in letters easy to be read.” Gumbel v. Koon, 59 Miss. 264; Wolfe & Marks v. Kahn, 62 Miss. 814; Hamblet v. Steen, 65 Miss. 474.

The judgment is reversed.